ATTORNEY FOR PETITIONER1:               ATTORNEYS FOR RESPONDENTS:
                                        PAUL M. JONES, JR.
                                        MATTHEW J. EHINGER
                                        ICE MILLER, LLC
                                        Indianapolis, IN
______________________________________________________________________

                               IN THE
                         INDIANA TAX COURT
______________________________________________________________________
                                                                           FILED
                                      )                   Apr 08 2016, 3:01 pm
MARION COUNTY ASSESSOR,               )                         CLERK
                                      )                    Indiana Supreme Court
                                                              Court of Appeals
                                                                and Tax Court
      Petitioner,                     )
                                      )
                  v.                  ) Cause No. 49T10-1211-TA-00076
                                      )
SIMON DEBARTOLO GROUP, LP,            )
DEBARTOLO REALTY PARTNERSHIP, LP, )
and SPG LAFAYETTE SQUARE, LLC,        )
                                      )
      Respondents.                    )
______________________________________________________________________

                  ON APPEAL FROM A FINAL DETERMINATION OF
                      THE INDIANA BOARD OF TAX REVIEW

                                  FOR PUBLICATION
                                    April 8, 2016
WENTWORTH, J.

      This case examines whether the Indiana Board of Tax Review erred when it

reduced the Respondents’ real property assessments for the 2006 and 2007 tax years.

Upon review, the Court finds that the Indiana Board did not err.




1
   Effective December 23, 2015, the Marion County Assessor’s attorney, John C. Slatten,
withdrew his appearance in this case. As of the date of this opinion, the Assessor has not
informed the Court that it has retained new counsel.
                           FACTS AND PROCEDURAL HISTORY

       The subject property, Lafayette Square Mall, is located on the northwest side of

Indianapolis. At the time the Mall was constructed in 1968, it was the first enclosed mall

in Indiana and one of the largest midwestern shopping centers outside of Chicago.

(See Cert. Admin. R. at 624.)

       In 2006 and 2007, the Mall was owned by Simon DeBartolo Group, LP;

DeBartolo Realty Partnership, LP; and SPG Lafayette Square, LLC; all three were a

part of the Simon Property Group (collectively, “Simon”). (See, e.g., Cert. Admin. R. at

3, 7, 38, 42, 624, 1498.) In December of 2007, however, Simon sold the Mall to the

Ashkenazy Acquisition Corporation for $18,000,000. (See Cert. Admin. R. at 734-869,

1490-91, 1506.)

       At the time of that sale, Simon had already initiated an administrative appeal

challenging the Mall’s 2006 assessed value of $56,341,000. (See, e.g., Cert. Admin. R.

at 6, 9, 531 ¶ 2.) While that appeal was pending with the Marion County Property Tax

Assessment Board of Appeals (PTABOA), Simon initiated another administrative appeal

challenging the Mall’s 2007 assessment.2 (See, e.g., Cert. Admin. R. at 531 ¶ 2.) On

November 24, 2009, the PTABOA reduced the Mall’s 2006 assessment to $28,000,100

and on January 27, 2010, the PTABOA reduced the Mall’s 2007 assessment to

$20,000,000. (See, e.g., Cert. Admin. R. at 6, 531 ¶ 2, 534-35 ¶¶ 11-12.) Believing

those values were still too high, Simon pursued its appeals with the Indiana Board.

       In July of 2012, the Indiana Board conducted a hearing on Simon’s appeals.

During that hearing, Simon presented testimonial evidence explaining that in the spring


2
 It is not readily apparent from the certified administrative record what the Mall’s initial assessed
value was for 2007.
                                                 2
of 2007, it began to market the Mall for sale because it was suffering from vacancy and

leasing issues and the property no longer fit Simon’s strategic investment mission.

(See, e.g., Cert. Admin. R. at 1485, 1493-94, 1496, 1505, 1507-08, 1554-57.)                   To

facilitate the sale, Simon hired a third-party broker to oversee the distribution of

marketing materials to a targeted group of potential buyers. (See Cert. Admin. R. at

621-733, 1485-87.) In the fall of 2007, Simon made a call for offers amongst those

potential buyers; on December 27, 2007, Simon closed on the Mall’s sale with the

highest bidder, Ashkenazy.        (See Cert. Admin. R. at 1488, 1490-91.)             (See also

generally Cert. Admin. R. at 734-869.)

       Simon also presented an analysis prepared by Sara Coers, a certified general

appraiser and an MAI (the Coers Analysis). (See, e.g., Cert. Admin. R. at 870-71, 897,

1499-1501.) The Coers Analysis independently verified the terms of the Mall’s sale and

concluded that it had been consummated in an arm’s-length transaction. (See Cert.

Admin. R. at 875-79 (explaining, among other things, that the Mall had been exposed in

the open market for an adequate period of time; that there was no relationship between

Simon and Ashkenazy; that as buyer and seller, Ashkenazy and Simon were

knowledgeable and typically motivated parties to the sale; and that there were no

reported special concessions or financing that affected the terms of the sale), 1504-14,

1650-52.) Moreover, based upon an examination of certain economic data,3 the Coers


3
 For example, Coers examined changes that occurred between January 2005 and December
2007 in a) the capitalization rates applicable to sales of regional malls, b) the cost of consumer
goods and services, and c) the cost to construct real property improvements. (See Cert. Admin.
R. at 880-92.) This data was contained in various sources including the Real Estate Research
Corporation’s “Real Estate Report,” PricewaterhouseCooper’s “Korpacz Real Estate Investor
Survey,” the Consumer Price Index, and the Marshall & Swift Valuation Service. (See Cert.
Admin. R. at 880-92, 1516-22.)


                                                3
Analysis developed trending factors that Simon could use to relate the Mall’s December

2007 sales price of $18,000,000 to the appropriate valuation dates for the 2006 and

2007 assessments. (See Cert. Admin. R. at 880-93, 899, 1515-22.) See also 50 IND.

ADMIN. CODE 21-3-3(b) (2006) (see http://www.in.gov/legislative/iac/) (indicating that

prior to 2010, a property’s March 1 assessment was to reflect its market value-in-use on

January 1 of the preceding year) (repealed 2010). In applying the trending factors to

the $18,000,000 sales price, Simon maintained that the Mall’s 2006 assessment should

have been $15,281,398 and its 2007 assessment should have been $16,849,758. (See

Cert. Admin. R. at 899.)

      In response, the Assessor challenged certain aspects of Simon’s evidence.

Specifically, the Assessor, through his deputy, claimed that

         1) the Mall’s December 2007 sale might not have been an arm’s-
            length transaction because “it seem[ed] to have sold pretty
            quickly” despite the fact that it was such a risky (i.e., poorly
            performing) property;

         2) the Mall’s performance declined gradually over time, and therefore
            logically the Mall would have been worth more, not less, prior to
            the sale;

         3) the trending factors contained in the Coers Analysis were not
            calculated properly; and

         4) the Mall’s $18,000,000 sales price could not have reflected its
            2006 and 2007 market value-in-use because Ashkenazy was
            using the Mall differently than Simon had.

(See generally Cert. Admin. R. at 1566-1602.) As better evidence of the Mall’s value,

the Assessor’s deputy submitted an income approach4 that she prepared valuing the


4
  The income approach “converts an estimate of income, or rent, [a] property is expected to
produce into value through a mathematical process known as capitalization.” 2002 REAL
PROPERTY ASSESSMENT MANUAL (2004 Reprint) (Manual) (incorporated by reference at 50 IND.
ADMIN. CODE 2.3-1-2- (2002 Supp.)) at 3.
                                            4
Mall at $34,600,000 for 2006 and $30,800,000 for 2007. (See Cert. Admin. R. at 1251-

52, 1570-71, 1592-98.)

       The Indiana Board issued its final determination on October 3, 2012. In it, the

Indiana Board explained that the Mall’s December 2007 sales price of $18,000,000 was

the best indication of its market value as of that date. (See Cert. Admin. R. at 545 ¶

25.) Thus, to the extent Simon “presented sufficient evidence that the [Mall] was sold in

a valid, arms’ length [sic.] transaction and [it] trended the sale price to the relevant

valuation dates[,]” the Indiana Board found that Simon’s evidence established a prima

facie case that its 2006 assessment should have been $15,281,398 and its 2007

assessment should have been $16,849,758.         (Cert. Admin. R. at 545 ¶ 25.)      The

Indiana Board also explained why the Assessor’s evidence failed to rebut Simon’s prima

facie case: 1) his deputy ultimately conceded that the time frame in which the Mall sold

was reasonable; 2) his own evidence indicated that the Mall’s performance – as shown

through its occupancy and income levels – while poor, was nonetheless stable in the

years leading up to the December 2007 sale; 3) his deputy erroneously relied on the

Mall’s actual income and expenses instead of market income and expenses in

performing her income approach valuation; and 4) his deputy failed to provide any

support for the capitalization rates she used in her income approach valuation. (See

Cert. Admin. R. at 546-548 ¶¶ 27, 29-31.)

      The Assessor initiated this original tax appeal on November 19, 2012. The Court

conducted oral argument on October 3, 2013. Additional facts will be supplied when

necessary.




                                            5
                                STANDARD OF REVIEW

      The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity. Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003). Accordingly, the Assessor must

demonstrate to the Court that the Indiana Board’s final determination in this matter is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege, or immunity; in excess of or short of

statutory jurisdiction, authority, or limitations; without observance of the procedure

required by law; or unsupported by substantial or reliable evidence. See IND. CODE §

33-26-6-6(e)(1)-(5) (2016).

                                       ANALYSIS

      On appeal, the Assessor maintains that the Indiana Board’s final determination

must be reversed because it is not in accordance with the law. He also contends that

the Indiana Board’s final determination constitutes an abuse of discretion as it is not

supported by substantial or reliable evidence.

                                            I.

      The Assessor claims that the Indiana Board’s final determination must be

reversed because it is not in accordance with the law. (Pet’r Br. at 7.) The Assessor’s

entire argument supporting this claim is as follows:

         The 2002 Real Property Assessment Manual defines “true tax value”
         of real property as “the market value[-]in[-]use of a property for its
         current use, as reflected by the utility received by the owner or
         similar user from the property.” The value if purchased for a use
         different from the current use by a purchaser that is not similar to the
         owner, is not in accordance with the law.




                                            6
(Pet’r Br. at 7 (citation omitted).) The Assessor’s claim and argument, however, warrant

no attention from the Court. See, e.g., Crystal Flash Petroleum, LLC v. Indiana Dep’t of

State Revenue, 45 N.E.3d 882, 886 n.7 (Ind. Tax Ct. 2015) (indicating that the Court will

not resolve an issue when its proponent fails to provide sufficient legal analysis);

Scopelite v. Dep’t of Local Gov’t Fin., 939 N.E.2d 1138, 1145 (Ind. Tax Ct. 2010)

(explaining that when a litigant fails to provide any citations to evidence contained in the

certified administrative record as factual support for his argument, the argument is

waived as the Court does not bear the burden of searching the administrative record to

make his case for him); U.S. Fid. & Guar. Ins. Co. v. Hartson-Kentucky Cabinet Top.

Co., 857 N.E.2d 1033, 1038 (Ind. Ct. App. 2006) (stating that when a party presents no

cogent argument to support its assertion, the assertion is waived).

                                             II.

       Next, the Assessor argues that the Indiana Board’s final determination must be

reversed because it constitutes an abuse of discretion. (See Pet’r Br. at 3.) More

specifically, he argues that Indiana Board erred in determining that the Mall’s sales price

and the Coers Analysis were probative in establishing that the Mall’s assessed value

should be reduced. (See Pet’r Br. at 3-6; Pet’r Reply Br. at 1-6.) To demonstrate an

abuse of discretion, the Assessor must show the Indiana Board either misinterpreted

the law or acted clearly against the logic and effect of the facts and circumstances

before it when it relied on the Mall’s sales price and the Coers Analysis to reduce the

Mall’s assessed value. See Hubler Realty Co. v. Hendricks Cnty. Assessor, 938 N.E.2d
311, 315 n.5 (Ind. Tax Ct. 2010).




                                             7
                                              A.

       The Assessor claims the Indiana Board erroneously relied upon the Mall’s

December 2007 sales price to support a reduction in its 2006 and 2007 assessments for

two reasons. First, he argues that the Mall’s 2007 sales price is “too remote from either

valuation date of January 1, 2005 or January 1, 2006 to be considered relevant.” (Pet’r

Br. at 3.) The Assessor also argues that Simon failed to prove that the sale “[was]

representative of the market.” (Pet’r Reply Br. at 2.)

                                             1.

       For purposes of real property assessment in Indiana, valuation dates and

assessment dates have not always coincided. See, e.g., IND. CODE § 6-1.1-1-2 (2006)

(indicating that Indiana property is assessed on March 1st); 2002 REAL PROPERTY

ASSESSMENT MANUAL (2004 Reprint) (Manual) (incorporated by reference at 50 IND.

ADMIN. CODE 2.3-1-2 (2002 Supp.)) at 4, 8 (indicating that for the 2002 through 2005

assessments, property was to be valued as of January 1, 1999); 50 I.A.C. 21-3-3(b)

(indicating that for the 2006 through 2009 assessments, property was to be valued as of

January 1 of the immediately preceding year).5 Moreover, a taxpayer’s opportunity to

present evidence to the Indiana Board with respect to his assessment challenge occurs

well after the contested assessment date. See, e.g., Marion Cnty. Assessor v. Gateway

Arthur, Inc., 45 N.E.3d 876, 878 (Ind. Tax Ct. 2015) (indicating that while the taxpayer

challenged its 2006 assessment, the Indiana Board did not conduct a hearing on the

matter until 2012); Shelby Cnty. Assessor v. CVS Pharmacy, Inc. #6637-02, 994 N.E.2d
5
  But see IND. CODE § 6-1.1-4-4.5(f) (2010) (indicating that beginning in 2010, a property’s
assessment date and valuation date would coincide on March 1st of the same year) and IND.
CODE § 6-1.1-2-1.5 (2014) (indicating that beginning in 2016, a property’s assessment date and
valuation date would coincide on January 1st of each year).
                                              8
350, 351 (Ind. Tax Ct. 2013) (indicating that while the taxpayer challenged its 2007 and

2008 assessments, the Indiana Board did not conduct a hearing on those matters until

2011); Stinson v. Trimas Fasteners, Inc., 923 N.E.2d 496, 497 (Ind. Tax Ct. 2010)

(indicating that while the taxpayer challenged its 2002 assessment, the Indiana Board

did not conduct a hearing on the matter until 2006); O’Donnell v. Dep’t of Local Gov’t

Fin., 854 N.E.2d 90, 92 (Ind. Tax Ct. 2006) (indicating that while the taxpayer

challenged his 2002 assessment, the Indiana Board did not conduct a hearing on the

matter until 2004). Given these “time gaps,” this Court has long recognized that in

assessment challenges, taxpayers can present evidence of present-day property values

as long as they attempt to relate that evidence to the appropriate valuation and

assessment dates. See, e.g., O’Donnell, 854 N.E.2d at 95. Thus, the Assessor’s claim

that the Mall’s December 2007 sales price should have been dismissed out-of-hand as

“too remote” fails.

                                             2.

       The Assessor also complains that the Indiana Board erred in reducing the Mall’s

assessments on the basis of that “one sale without evidence that the sale is

representative of the market.”      (Pet’r Reply Br. at 2.)     This argument, however,

contradicts the guidance in Indiana’s Property Assessment Manual that states that

       A property’s market value is

          [t]he most probable price (in terms of money) which a property
          should bring in a competitive and open market under all conditions
          requisite to a fair sale, the buyer and seller each acting prudently and
          knowledgeably, and assuming the price is not affected by undue
          stimulus. Implicit in this definition is the consummation of a sale as
          of a specified date and the passing of title from seller to buyer under
          conditions whereby:



                                             9
                The buyer and seller are typically motivated;
                Both parties are well informed or advised and act in what
                 they consider their best interests;
                A reasonable time is allowed for exposure in the open
                 market;
                Payment is made in terms of cash or in terms of financial
                 arrangements comparable thereto;
                The price is unaffected by special financing or
                 concessions.

Manual at 10 (emphasis added).

       The administrative record in this case reveals that Simon presented evidence

indicating that it sold the Mall to Ashkenazy for $18,000,000 in a transaction where:

both the buyer and the seller were typically motivated, well-informed, and acted in their

own best interests; the Mall was exposed on the open market for a reasonable period of

time; the payment for the Mall was made in terms of cash or a comparable

arrangement; the Mall’s sales price was unaffected by any special financing or

concessions; and Ashkenazy purchased the Mall with the intent to continue operating it

as a mall. (See, e.g., Cert. Admin. R. at 621-869, 875-79, 1492, 1504-14, 1566-1643,

1650-52.) Thus, Simon made a prima facie case that the Mall’s December 2007 sales

price was representative of the market because the sale met all the conditions requisite

to a fair sale as indicated by Indiana’s Property Assessment Manual. See Manual at 10.

       At this point, it became incumbent upon the Assessor to submit evidence to the

Indiana Board that demonstrated either a) the Mall’s sale was not consummated in an

arm’s-length transaction or b) other comparable properties were selling for more than

$18,000,000. See, e.g., Lake Cnty. Prop. Tax Bd. of Appeals v. St. George Serbian

Orthodox Church, 905 N.E.2d 536, 539 n.4 (Ind. Tax Ct. 2009). The Assessor failed to

do so, and as a result, he failed to rebut Simon’s prima facie case as to this issue.


                                            10
                                           B.

       Next, the Assessor claims it was improper for the Indiana Board to rely upon the

Coers Analysis to support a reduction in the Mall’s 2006 and 2007 assessments. More

specifically, the Assessor explains that the Coers Analysis did not properly relate the

Mall’s December 2007 sales price to the appropriate valuation dates because his

evidence demonstrated that: 1) the Mall declined in value between January 2005 and

December 2007, 2) the trending factors contained in the Coers Analysis had no

relevance to the Mall’s value; and 3) the trending factors were applied to the Mall’s

sales price by Simon’s attorney and not by an appraiser. (See Pet’r Br. at 4-6; Pet’r

Reply Br. at 5-6.)

                                                1.

       The Indiana Board stated in its final determination that the Assessor’s evidence

showed that the Mall’s occupancy and income levels were stable in the years

immediately leading up to the sale.6 (See Cert. Admin. R. at 546 ¶ 29.) Thus, it was

reasonable for the Indiana Board to conclude that the Mall’s value in the years

immediately preceding its December 2007 sale would not have been any greater than at

the time of its sale.

       On appeal, however, the Assessor explains that the Indiana Board’s conclusion

relied on the income and occupancy figures he presented “for the [M]all as a whole[ and

that] included parcels which were not included in the sale[.]” (Pet’r Br. at 4-5.) He


6
  The Indiana Board stated that the Assessor’s evidence showed that the “Mall’s total
occupancy was reported to be 61% on March 1, 2006, 59% on March 1, 2007, and 60% in
October of 2007. Similarly, the [Assessor’s] evidence shows that the [M]all’s total income was
$7,912,283 on March 1, 2006, $7,943,392 on March 1, 2007, and $7,918,947 in October of
2007.” (Cert. Admin. R. at 546 ¶ 29 (referring to Cert. Admin. R. at 1449).)


                                             11
argues that the Indiana Board should have relied instead on the income and occupancy

figures that his deputy presented for the “developer’s portion” of the Mall, which

indicated that the Mall did in fact decline in value between January 2005 and December

2007. (See Pet’r Br. at 4-5 (citing Cert. Admin. R. at 1588-91).) Indeed, his deputy

specifically stated during the Indiana Board hearing that:

         from what the rent rolls tell me, at 01-01-05, the total center
         occupancy was 65 percent. 01-01-06 it was 62. 03-01-06 it was 61.
         03-01-07 it was 59. Around the sale date it was 60. A little decline,
         somewhat stable. But if you look at the developer’s portion, which
         was the portion that sold, which excludes the Sears, the Ayres
         improvements, because Ayres own their own, and the Michael’s Tire
         Improvements, which is also owned by the tenant, the developer’s
         square footage was 49 percent occupied at 01-01-05, 44 percent 01-
         01-06, 43 percent 03-01-06, 39 percent 03-01-07, and 41 percent in
         October of ’07, right around the sale date. I mean that clearly shows
         to me a decline as well as the overall rents. On an average for the
         whole center of developer’s portion, January 1 of ’05 of $10.85 a
         square foot, 01-01-06 $10.81 a foot, 3-01-06 $10.45 a foot, 03-01-07
         is $10.57 a foot, and in October of ’07 $10.48 a foot. That tells me
         you’ve got serious decline.

(Cert. Admin. R. at 1589-90.) (See also Cert. Admin. R. at 1449.)

      The Assessor’s argument does not account for the fact that his deputy did not

identify, let alone provide, evidence substantiating that the Sears store, the Ayres store,

and the tire store were not included in the Mall’s sale. This is fatal to the Assessor’s

argument because there is documentary evidence in the administrative record that

clearly indicates that both the Ayres (Macy’s) store and the tire store were included in

the Mall’s sale to Ashkenazy. (See, e.g., Cert. Admin. R. at 624, 631, 652, 1535.)

Thus, the Assessor did not establish that there was a decline in the Mall’s value

between January 2005 and December 2007.




                                            12
                                           2.

      The Assessor also contends that the Indiana Board should have rejected the

Coers Analysis because its trending factors were not properly developed. Specifically,

he states:

         [the trending factors were computed] based on [information
         contained in] national surveys and other sources that have no
         relevance to the value of the . . . Mall. The important determinants of
         value such as traffic, sales volume, and economic conditions in the
         proximate vicinity of the [M]all were considered in the trending
         analysis. Accordingly, the trending [factors] do not constitute
         probative evidence.

(Pet’r Reply Br. at 6.) (See also Pet’r Br. at 5 (stating that the trending factors were

derived from “a compilation of numerous indexes [sic.] including some with no relevance

to mall values, such as the Consumer Price Index”).)

      While the Assessor has complained about the method used to calculate the

trending factors, he has provided no authoritative sources to either the Indiana Board or

this Court that explain how trending factors should be calculated. Accordingly, he has

failed to show that the trending factors contained in the Coers Analysis were not

properly calculated.

                                           3.

      During the Indiana Board hearing, Coers testified that while she was engaged by

Simon to confirm the terms of the Mall’s sale and to develop trending factors, she was

not engaged to perform an appraisal of the Mall. (See, e.g., Cert. Admin. R. at 1503-04,

1527-30.) Accordingly, as a certified general appraiser subject to USPAP, she could

not – and would not – render any independent opinion as to the value of the Mall or

whether the $18,000,000 represented the value of the Mall. (Cert. Admin. R. at 874,



                                           13
1530.) She also determined that the terms of her engagement did not include applying

the trending factors “to any price or value [of the Mall]” because that would ultimately

result in her rendering a value for the Mall. (Cert. Admin. R. at 874, 1527-28.)

         Now, on appeal, the Assessor explains that because Coers “was unwilling or

unable” to render a value for the Mall, Simon’s attorney was “the only person who was

willing to contend that the [Mall’s $18,000,000] sale[s] price adjusted by the trending

factors was [its] market value[-]in[-]use.” (Pet’r Br. at 5-6.) The Assessor complains,

however, that Simon’s attorney “was not sworn in as a witness, he made no attestation

that his computations conformed to USPAP or were otherwise reliable, and he was

acting in the capacity of an advocate.” (Pet’r Br. at 6.) As a result, the Assessor asserts

that the Indiana Board’s final determination constitutes an abuse of discretion. (Pet’r Br.

at 6.)

         During the Indiana Board hearing, Simon maintained that the Mall’s 2006 and

2007 assessment values should have been the $18,000,000 sales price as adjusted by

the appropriate trending factors contained within the Coers Analysis. (See Cert. Admin.

R. at 1481-82.) To that end, Simon’s attorney presented, as demonstrative evidence, a

piece of paper that simply “did the math.” (See Cert. Admin. R. at 899, 1522-23.) The

Assessor has provided no legal authority for his proposition that the actions of Simon’s

attorney rendered an opinion of value subject to USPAP or that he needed to be sworn

in as a witness.    In fact, during the Court’s oral argument, the Assessor’s counsel

conceded that if the trending factors were reliable, then “anybody” – including Simon’s

attorney – could have done the math. (See, e.g., Oral Arg. Tr. at 27-29.) Because the




                                            14
Assessor did not demonstrate that the trending factors were improperly developed, see

supra at 13, the Court need not address this issue any further.

                                     CONCLUSION

      The Assessor has not met his burden in demonstrating that the Indiana Board’s

final determination is contrary to law or constitutes an abuse of discretion, as his

arguments on appeal are unpersuasive and often incoherent, rife with open-ended

questions, and lack citations to either facts in the administrative record or to legal

authority. (See Pet’r Br.; Pet’r Reply Br.; Oral Argument Tr. at 3-48.) Accordingly, the

Indiana Board’s final determination in this matter is therefore AFFIRMED.




                                           15